222 F.2d 411
Melvina O'NEAL, Appellant,v.UNITED STATES of America, Appellee.
No. 12333.
United States Court of Appeals District of Columbia Circuit.
Argued January 27, 1955.
Decided May 5, 1955.

Mr. Charles A. Schaeffer, Washington, D. C., for appellant.
Mr. Harold H. Greene, Asst. U. S. Atty., with whom Messrs. Leo A. Rover, U. S. Atty., and Lewis Carroll and Robert J. Asman, Jr., Asst. U. S. Attys., were on the brief, for appellee.
Before PRETTYMAN, WILBUR K. MILLER and FAHY, Circuit Judges.
PER CURIAM.


1
Melvina O'Neal was found guilty by a jury in the Municipal Court for the District of Columbia of maintaining a common nuisance by keeping a place resorted to by narcotic drug addicts for the purpose of using narcotic drugs, in violation of § 33-416, D.C.Code 1951. The Municipal Court of Appeals affirmed and we granted an appeal. Reference is made to that court's opinion, reported in 1954, 105 A.2d 739, 741, for a statement of the facts.


2
Some days prior to the trial the appellant filed a written motion "that the evidence taken from her at the time of her arrest be suppressed at the trial herein, as the arrest was illegal, and the subsequent search of her premises was in violation of her Constitutional rights." The articles which appellant desired to be suppressed for use as evidence were not enumerated or described in the motion, nor were they identified at the hearing on the motion. The motion was therefore insufficient and need not have been considered. The trial judge entertained the motion, however, and we agree with the Municipal Court of Appeals that he correctly denied it.


3
The only other ground for reversal is the contention that the trial court erred in permitting one of the officers to testify that he found 34 capsules of heroin hydrochloride on the ground outside the house and beneath an open window of the second story apartment where appellant and other persons were assembled. With respect to these capsules the Municipal Court of Appeals said in its opinion: "We find nothing in the record to show that any objection was made to this evidence." Nor do we find any indication of an objection.


4
Affirmed.